DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 06/02/2022.  Claims 1, 29, and 46 have been amended.  Claims 8, 10-28, 32-40, and 44 have been canceled.  Claims 1-7, 9, 29-31, 41-43, 45-46 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 29, and 42-46 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 29, 42-43, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US 2013/0217332 herein Altman), and further in view of Couse (US 2012/0322376).
Regarding claim 1, Altman teaches a device pairing method comprising:
generating, using a server, a user pairing identifier corresponding to a user profile (read as identification information such as identifiers/rolling identifiers; generated by a central server based on unique device ID) (Altman – [0080], [0095]);
sending, from the server to a first user device of the user profile, the generated user pairing identifier for use by the first user device to pair a second user device with the user profile (read as broadcast or transmit identification information such as identifiers) (Altman – [0080]).
However, Altman fails to teach receiving, by the server and from the first user device, device information of the second user device after sending the generated user pairing identifier from the server to the first user device; and associating, using the server, the received device information with the user profile to thereby complete the pairing of the second user device with the user profile.
In the related art Couse teaches receiving, by the server and from the first user device, device information of the second user device after sending the generated user pairing identifier from the server to the first user device; and associating, using the server, the received device information with the user profile to thereby complete the pairing of the second user device with the user profile (read as after pairing with the first phone 104, the user device 110 can be paired when the user logs into another phone 106 by tying the user profile that was earlier stored in the database 112) (Couse – Figure 1, [0016], [0028], [0033], and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Couse into the teachings of Altman for the purpose of providing the ability to have a Bluetooth device that as been paired with one personal device and to pair to another device wherein the pairing can be tied to a user profile.
Regarding claim 2 as applied to claim 1, Altman as modified by Couse further teaches sending, using the first user device, the generated user pairing identifier to the second user device to replace a current pairing identifier of the second user device (read as server may update a database to indicate the corresponding identity) (Altman – [0098]).
Regarding claim 4 as applied to claim 1, Altman as modified by Couse further teaches enabling communication of the first user device with the second user device if the first user device satisfies a predetermined condition relating to at least one of a geographic location and a time period, the geographic location being a location of the first user device relative to a location of the server or being an absolute location of the first user device (read as location being in a meeting room) (Couse – [0013], [0015], [0020], [0033], and [0038]).



Regarding claim 29, Altman teaches a device pairing method comprising:
a first user device, a second user device (Altman – Figure 2, [0125]), and a user pairing identifier associated with the first user device to replace a current pairing identifier of the second user device with the sent user pairing identifier to pair the second user device with a user profile corresponding to the sent user pairing identifier (read as identification information such as identifiers; such identifiers may be periodically changed and encrypted such as rolling identifiers in a manner known to a server) (Altman – [0080]), 
wherein the user pairing identifier is generated by a server (read as generated by a central server based on unique device ID) (Altman – [0080], [0095]).
However, Altman fails to teach sending, from the first user device to the second user device, the user pairing identifier associated with the first user device to replace the current pairing identifier of the second user device with the sent user pairing identifier to pair the second user device with the user profile corresponding to the sent user pairing identifier.
In the related art Couse teaches sending, from the first user device to the second user device, the user pairing identifier associated with the first user device to replace the current pairing identifier of the second user device with the sent user pairing identifier to pair the second user device with the user profile corresponding to the sent user pairing identifier (read as after pairing with the first phone 104, the user device 110 can be paired when the user logs into another phone 106 by tying the user profile that was earlier stored in the database 112) (Couse – Figure 1, [0016], [0028], [0033], and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Couse into the teachings of Altman for the purpose of providing the ability to have a Bluetooth device that as been paired with one personal device and to pair to another device wherein the pairing can be tied to a user profile.

Regarding claim 42 as applied to claim 1, Altman as modified by Couse further teaches wherein the generated user pairing identifier includes a unique combination of at least one of a number, an alphabet, and a character (Altman – [0140]).
Regarding claim 43 as applied to claim 1, Altman as modified by Couse further teaches wherein the server sends the generated user pairing identifier through the internet (Altman – [0003], [0079], [0107]).
Regarding claim 45 as applied to claim 1, Altman as modified by Couse further teaches wherein the device information includes a serial number (Altman – [0140]).

Regarding claim 46, Altman teaches a device pairing method comprising:
receiving, from a first user device and by a second user device (Altman – Figure 2, [0125]), a user pairing identifier associated with the first user device (read as identification information such as identifiers; rolling identifiers) (Altman – Figure 2, [0080], [0125]-[0128]);
wherein the user pairing identifier is generated by a server (read as generated by a central server based on unique device ID) (Altman – [0080], [0084], [0095], [0128]).
However, Altman fails to teach replacing, using the second user device, a current pairing identifier of the second user device with the received user pairing identifier; and pairing, using the second device, the second user device with a user profile of corresponding to the received user pairing identifier.
In the related art Couse teaches replacing, using the second user device, a current pairing identifier of the second user device with the received user pairing identifier; and pairing, using the second device, the second user device with a user profile of corresponding to the received user pairing identifier (read as after pairing with the first phone 104, the user device 110 can be paired when the user logs into another phone 106 by tying the user profile that was earlier stored in the database 112) (Couse – Figure 1, [0016], [0028], [0033], and [0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Couse into the teachings of Altman for the purpose of providing the ability to have a Bluetooth device that as been paired with one personal device and to pair to another device wherein the pairing can be tied to a user profile.


Allowable Subject Matter 
	Claims 30-31 were previously allowed.

Claims 3, 5-7, 9, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648